Citation Nr: 1545379	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died in November 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2011, the appellant presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

In February 2012, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) and a copy of the opinion was furnished to the appellant and her representative.  In June 2012, the Board obtained a second advisory opinion from the VHA on the question of whether the Veteran's arteriosclerotic heart disease was caused by or aggravated by service-connected PTSD.

In a September 2012 decision, the Board denied the appellant's claim.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In April 2014, the Court vacated the Board's decision and remanded the matter for action.

In May 2015, the Board remanded the appeal for additional development.  

During the pendency of this claim, the Veterans Law Judge who conducted the July 2011 hearing retired.  In April 2015, the appellant waived her right to seek an additional hearing before a different Veterans Law Judge, however in August 2015, she requested a hearing.  The appeal is now remanded to fulfill her August 2015 hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015 correspondence, the appellant requested a Board hearing at her local RO.  The appeal is remanded to the RO to fulfill the appellant's hearing request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the appellant for a Board hearing at the RO with appropriate notice as to the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




